 FMC CORPORATION639FMC Corporation,Link-Belt Chain and ConveyorComponents DivisionandJohn V.Warrenburg.LocalUnionNo.1150,United Steelworkers ofAmerica,AFL-CIO-CLCandJohn V. Warren-burg. Cases25-CA-5312 and 25-CB-1618November 29, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn June 27, 1973, Administrative Law JudgeMaurice S. Bush issued the attached Decision in thisproceeding. Thereafter, the General Counsel, Charg-ing Party, and Respondent Employer filed excep-tions and supporting briefs and Respondent Unionfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,findings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.1We agree withtheAdministrative Law Judge that,in the totalcircumstances of this case,it has not been shown that Respondent Unionviolated Sec.8(b)(2), or thatRespondent Employer violated Sec. 8(a)(3).Employee Warrenburgwas suspended on a Saturday by the Employer, atthe Union's request,for nonpayment of periodic dues. Warrenburg's wifehad appearedat the union hall at the close of business the day before, thelast day specified by the, Umon, but,because of a misunderstanding, did notpay her husband'sduesAs the Administrative Law Judge found, Mrs.Warrenburg,finding the lights off in the teller's cage, went to the back ofthe hall and knocked onthe door of the Union's conference hall where ameeting was in progress Mrs. Warrenburg informed the man who openedthe door she was there to payunion dues and repeated the statement whenthe man asked her to do so.The Umon's President, Stammer, aware of herpresence but, as a result of being preoccupied with other business, nothaving heardwhatMrs.Warrenburg had said,asked,"Yes9"Mrs.Warrenburgreplied asking,"Is the secretary here?" Stammer informed Mrs.Warrenburg that the secretaryhad gone for the day. Mrs. Warrenburg leftwithout everidentifying herself and without makinganyfurther reference toher purposefor being there.Warrenburg was able to straighten out thematter over the weekend and the Umon released him to go back to work thefollowingMonday.We do not believe that this series of misunderstandings,quickly clearedup, amounts to a violation of the Act by the Union. Sincewe find the Union did notviolate Sec.8(b)(2), it follows that the Employerdid not violateSec. 8(aX3) by acceding to the Union's request. We find itunnecessary to pass onanyof the alternative rationales set forth by theAdministrative Law Judge,but adopt the Administrative Law Judge'sfinding and rationale with respect to the alleged threat by Stammer.DECISIONSTATEMENT OF THE CASEMAURICE S. BUSH,Administrative Law Judge:ChargingParty John V. Warrenburg,who refuses to authorize uniondues checkoffs from his wages,is a chronically delinquentdues paying member of the Respondent Union.On December1, 1972,when he was 5 months in arrearson his union dues and subject to expulsionfrom the Unionandto dischargeby theRespondentEmployer under theircollective-bargaining agreement if his dues were not paidup that day, Warrenburgsent his wifeto the Union's officejustminutes before its closing timeat 5 p.m., to pay hisdues.Although Mrs.Warrenburg did in fact call at the unionoffices for that purpose,there is a serious question underthe circumstances detailed belowas to whether she made avalid tender of her husband's delinquent dues to the unionofficials then in executive session as she did notidentifyherself to the officials or state for whomshe wanted to payunion dues and in fact left the union officeswithoutleaving payment for her husband'sback dues. WhenWarrenburg reported for work nextday, a Saturday, at 7a.m.,his foreman declined to allow him tocheck inpursuant to an earlier written noticethat this would be theconsequence of his failure to pay hisback union dues byDecember1, 1972.That sameSaturdayWarrenburg went to thehome of theLocal's financialsecretary,William T.Bowers,to pay hisunio i dues and in his absence,pressed themoney for hisdues intothe hands ofBower's wife.On Mondayat about 1 p.m., Warrenburgcalled hisEmployer tofind out iftheUnionhad released him toreport to work.He was toldthat he,had been released as of9 o'clock that morning but chose notto start work untilTuesday, the next day.Instead at about 4:40 that sameMonday afternoon,Warrenburg and his wifecalled at theUnion's office where Warrenburgheatedly accused theLocal's president Paul J.Stammer of having caused him tolose 2 days'work.A bitter verbalexchangetook placebetween the two men.It is allegedthat in thisexchangeStammer threatenedWarrenburg in violationof the Actthathewould cause him to losehis job with theRespondentEmployer forreasons unrelated to his failureto keep up his union dues.Under the above admitted but skeletonized facts, theissues under the complaints are:1.Whether inthe last 15 minutesof the last day for thepayment ofhis 5-month delinquent union dues,Warren-burg through the agency of his wife made an effective andvalid tender of his dues to the Union so as to place theUnion in violation of Section8(b)(2) of the Act forcausinghis Employer to suspend Warrenburg from hisjob the nextday forreasons other than the ostensiblenonpayment ofhis union dues.2.Whether theRespondentEmployer's discharge orsuspensionof Warrenburgon December2, 1973, under themandatoryterms of its collective-bargaining agreement for207 NLRB No. 98 640DECISIONSOF NATIONALLABOR RELATIONS BOARDnonpayment of his delinquent union dues in the face ofWarrenburg's claim to his supervisors that his wife hadtried to make a timely payment of his dues the previousday and the fact that the Employer had not made anindependent investigation of that claim, constitutes aviolation of Section 8(a)(3) and (1) of the Act under all thecircumstances of this case.3.Whether the Local's president Stammer, in violationof Section 8(b)(1)(A) of the Act, threatened Warrenburgwith the loss of his job with his Employer for reasons otherthan his failure to pay his periodic union dues whenWarrenburg after his temporary suspension from his jobcalled upon Stammer to complain that he had caused himthe loss of 2 days' work for nonpayment of union duesalthough his wife had tried to pay his dues on the deadlinedate.The complaint in Case 25=CB-1618 was issued onFebruary 14, 1973, pursuant to an original charge filed onDecember 11, 1972. The complaint in Case 25-CA-5312was issued on February 21, 1973, pursuant to an originalcharge also filed on December 11,1972. The answers ofboth the Union and the Employer deny the alleged unfairlabor practices.The case was heard on May 2, 1973, at Indianapolis,Indiana. The briefs filed by the parties have been carefullyreviewed and considered.For reasons hereinafter indicated, I will recommend thatboth complaints be dismissed in their entirety for failure ofproof of the alleged unfair labor practices.FINDINGS OF FACTI.JURISDICTIONAL FINDINGSRespondent Employer, FMC Corporation, Link-BeltChain and Conveyor Components Division, a Delawarecorporation,maintains offices and a place of business atIndianapolis, Indiana, herein referred to as the Indianapo-lis facility, and various other facilities located throughouttheUnited States. The Company, at its Indianapolisfacility, is engaged in the manufacture, sale, and distribu-tion of chains and related products. During the past 12months, a representative period, the Company, in thecourse and conduct of its business operations, purchased,transferred, and delivered to its Indianapolis facility, goodsand materials in excess of $50,000 which were transportedto said facility directly from States other than the State ofIndiana.During the same representative period, theCompany, in the course and conduct of its businessoperations,manufactured, sold, and distributed at saidIndianapolis facility, products valued in excess of $50,000which were shipped from said facility directly to Statesother than the State of Indiana.It is found that the Company at all times here materialhas been an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDThe Respondent Union,Local Union No.1150, UnitedSteelworkers ofAmerica,AFL-CIO-CIC, is a labororganization within the meaning of Section2(5) of the Act.Ill.THEALLEGED UNFAIR LABOR PRACTICESA.BackgroundThe Company's Indianapolis facility employs approxi-mately 1,500 persons and has been under collective-bargaining agreements with the Union for many years.Since at least 1965, these agreements have provided forvoluntary checkoffs of union dues from wages. All butabout three dozen employees out of the 1,500 employees atthe Indianapolis plant have given the Company voluntarywritten authority for union-dues checkoffs from theirwages.John V. Warrenburg, the Charging Party, has been anemployee of the Indianapolis facility since 1965. Originallyunder voluntary checkoff for his union dues, Warrenburgwithdrew his authorization for such checkoffs in 1968because of his strong feelings that the United Steelworkers,hereinafter called theInternational,had in his opinionimproperly raised union dues and thereafter paid his duesin cash directly to the Local at its Indianapolis office.From the time in 1968 when Warrenburg withdrew hisvoluntary union-dues checkoff authorization, he has beenchronically delinquent in paying his periodic union dues tothe Local. The record shows that he would always stay asfar in arrears as the Local permitted him by their notices,generally pretty close to the last day. Under the Company'scollective-bargaining agreement,it is"condition of em-ployment" at its Indianapolis plant that its employees"remain a member [of the Union] in good standing as tothe payment of Union dues." " Under the constitution of theInternational, a member is "in good standing if he is notmore than three (3) months arrears" in his periodic dues.The constitution further provides that members "who losegood standing shall stand automatically expelled anddevoid of membership rights."The Local has been lax in enforcing the constitution's 3-month rule in that it has been allowing its cash dues payingmembers to run 5 months in arrears before revoking their"good standing" in the Union. To correct this situation, theLocal, under date of October 3, 1972, sent a notice "To allCash Dues Paying Members" in which they were told that.. beginning November 1, 1972, we must insist nomember become more than three months behind in thepayment of their dues." The notice also informed the cashdues paying members that as of November 1, 1972, theLocal would notify the Company "of anyone no longer amember in good standing and 'demand that they bedischarged" in accordance with its collective-bargainingagreement with the Company.Warrenburg received a copy of the described notice onor about October 4, 1973. On November 1, the LocalnotifiedWarrenburg by letter that he was "more than sixtydays behind in payment" of his union dues and warnedhim that under the constitution of the International andthe terms of the collective-bargaining agreement anymember who was more than 3 months in arrears of hisdues would lose his good standing in the Union andbecome subject to discharge by the Respondent Employer.The letter further notified Warrenburg that unless his dueswere paid up by December 1, 1972, the Local would notifythe Respondent Employer that he was no longer a member FMC CORPORATION641in good standing. The letter also informed him that hisdues would have to be paid at the union hall "any timebetween the hours of 8 a.m., and 5 p.m., Monday throughFriday."On the same date of November 1 the Local also sent aletterto the Respondent Employer's labor relationssupervisor advising that Warrenburg was 60 or more daysin arrearsin the payment of his union dues and that unlessthe Local notified the Company that Warrenburg hadremoved his arrearage, the Company was requested todischarge Warrenburg 30 days from the time it received theletter.As the letter was dated November 1 and it isstipulated that the letter was received by the Company onNovember 2, the record shows that the Company properlyinterpreted the letter to mean that Warrenburg was not tobe allowed to report to work on December 2 unless priorthereto he had paid up his delinquent dues. This is also theinterpretation required under the provisions of both theconstitution of the International and the current collective-bargaining agreement here involved dealing with therequirements that members must remain in good standingby not being in arrears more than 3 months.Actually as of December 1, 1972, Warrenburg was 5months in arrears in his union dues, -not the 3-month limitprescribed by the constitution of the International forremaining in good standing as a member.B.CriticalEvents of December1,1972,Re AllegedTender of Union DuesWarrenburg and his wife Margaret, the mother of severalchildren, are both employed full time. As heretofore noted,Warrenburg is employed at the Indianapolis facility of theRespondent Employer. Mrs. Warrenburg is employed as apress operator at a printing plant located about 2 milesfrom where her husband works.On Friday morning, December 1, 1972, the deadline forthe payment of Warrenburg's delinquent union dues, Mrs.Warrenburg drove her husband to his place of employmentand dropped him off and then continued on to her place ofemployment. That Friday was payday for both of them.The union offices where Warrenburg pays his cash duesare within an 8 to 10 minute walk from the plant where heworks. Instead 'of personally taking care of the payment ofhis own uniondues during his 45-minute lunchbreak thatnoon,'Warrenburg while en route to work with his wifeasked her to drop in at the union offices and pay his duesout of her paycheck after she finished work at 4:30 p.m.She was then to pick him up at his plant where he wasscheduled to work that day until 4:45 p.m., and then thetwo were to head for an evening of bowling. Warrenburgspecifically told his wife that his dues had to be paid thatday or else he would face suspension from his job.Mrs.Warrenburg arrived at the union hall at about4:45 p.m., that day. The Local's regular closing time is 5p.m. Finding the lights off at the teller's cage where uniondues are paid and no one there to receive dues, sheproceeded down the hall to a conference room from whichshe heard voices emanating. There the Local's board ofdirectors,with 12 board members present, was in sessionunder the chairmanship of the Local's president Paul J.Stammer. She knocked on the door and a man close to thedoor opened it and asked what she wanted. I credit hertestimony that she replied that she "wanted to pay Uniondues."I alsocredit her testimony that the man asked her torepeat what she had just said and that she thereupon raisedher voice "a little bit" and told him again that she "wantedto pay Union dues."There is a direct conflict of testimony of what nexttranspired.Mrs.Warrenburg testified that "a man at theother end of the room answered and told me that the girlhad already left." At that time Mrs. Warrenburg did notknow the identity of the man who first asked her what shewanted or the man at the other end of the room whoanswered that "the girl had already left." She laterdiscovered that the man who had answered her from theother end of the room was the Local's President Stammer.Stammer in his testimony admitted that at the unionboard meeting of December 1 at about 4:45 p.m. he saw anunidentified woman at the door of the conference roomwhom he later learned was Mrs. Warrenburg, but flatlydenied that he heard her say at any time that she was therebecause she "wanted to pay Union dues." His version ofwhat occurred was that he was preoccupied at the timewith the polling of board members on some urgent matterbefore the board when he suddenly saw an unknown andunidentified woman at the door. He quizzically asked her,"Yes?", obviously meaning what did she want. He testifiedthat she replied, "Is the secretary here?" and that he, thenassuming that this stranger was a friend of the officesecretary who receives union dues, answered, "No, she'sgone for the day." He stated that thereupon the unidenti-fied woman said, "Thank you" and walked out. Stammer'sversion of the occurrence is corroborated by ThomasHanes, Don Alexander, and Robert Pride who were also inattendance at themeeting.Mrs.Warrenburg by her own admission never at anytime identified herself by name or told anyone at the unionboard meeting that she was the wife of John V. Warren-burg or mentioned his name or that she came to' pay hisdues. All she said by her own admission was that she wasthere "to pay Union dues." There is no creditable evidencethat anyone at the boardmeeting knewher or recognizedher as the wife of John V. Warrenburg. The record isfurther clear that Stammer did not know who she was.At 4:50 p.m., or within 5 minutes after leaving the unionoffices,Mrs.Warrenburg picked up her husband in hercar.He asked her if she had been to the union offices topay his dues. In replying 'she told him her version of whathad transpired as set forth above, but failed to tell him thatshe did not identify herself to the union officials at theLocal's offices or in anyway let them know that she hadcome to pay John V. Warrenburg's union dues. Herhusband replied, "Well, I'll go tomorrow' 'during mylunchtime, I'll run over and paythem." "They then wenthome because her husband "had to bowl" that night.The union offices are open from 8 a.m. to 5 p.m.,everyday in the week except Saturday and Sunday. On the1Warrenburg received his paycheck in the morning before his lunch-break. There is a bank within 3 blocks of the plant where many employeescash their paychecks. 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeadline Fridayhere involved Stammer had given theoffice girl,who functions as a secretary and cashier for theLocal,permission to leave at 4:30 p.m. to do some personalshopping as he would be at the office in any event untilafter 5 p.m. The union board meeting ended at about 5:30p.m. and thusthe Local's offices were open until then.I find that Warrenburg,upon receipt of word from hiswife at 4:50 p.m., that she had not succeeded in paying hisdues, could have personally presented himself at theUnion'sofficesprior to 5 pan.,and there made timelytender of his delinquent dues before the scheduledsanctions for nonpayment were to go into effect.Discussions and ConclusionsOf the two versions of the verbal exchange betweenStammer and Mrs. Warrenburg on December1, 1972, at4:45 p.m., when she startlingly appeared at the entrance ofthe Union's conference room,I credit Stammer's versionthatMrs.Warrenburg, in response to his monosyllabic"Yes?" inquiryas to what she wanted,merelyasked, "Isthe secretaryhere?"Ido not credit Mrs. Warrenburg'stestimony that Stammer's first words to her were in reply toher statement to a board member near the door that shewas there"to payunion dues."The recordisclear,however, that whether Mrs. Warrenburg communicated toStammer she was there to pay union dues or merely askedhim if the secretary was in,Stammer"replied that thesecretary was "gone forthe day."While I credit Mrs. Warrenburg's testimony that whenshe opened the door to the conference room and was askedby the boardmember nearest to the door what she wantedthat she twice told himshe "wantedto pay union dues," Icredit Stammer's flat denial that he heard her make thatstatement.I credit Stammer's denial because his testimonyshows that at the time Mrs. Warrenburg made herunexpected appearance he wasdeeplypreoccupied withpolling the union board members on an urgent matterbefore the boardand completelyoblivious to her presenceuntil he suddenly saw her when he looked up and put toher the sharp question,"Yes?" The factthat Stammer wastowards the rear of the conference room surrounded by adozen union board members also tends to corroborateStammer's denial that he heard Mrs. Warrenburg state thatshe was there to pay union dues.The recordis clear that Stammer in his brush with Mrs.Warrenburg at the conference room cannot be deemed tohave replied as he did because of any animus to herhusband over his chronic delinquency in the payment ofunion dues because at that time Stammer had no idea thatthe ladyhe was speaking to was Mrs. Warrenburg. He didnot discover that she was the wifeof John V.Warrenburguntil the followingMonday.FinallyIcreditStammer'sversion of the colloquybetween himself and Mrs. Warrenburg against her versionbecause of his more convincing demeanor and because hisversion was corroboratedby three otherboard memberswho were also present at the meeting.The laches which resulted in Warrenburg's temporarysuspension for some 10 hours was brought on by his ownfailure,either personally or through his wife,tomake atimelyand identifiable tender of long overdue union dues;itdid not result from any laches or any want of duty on thepart of the Union.But even if full credence is given to Mrs. Warrenburg'stestimony that in her encounter with Stammer at theconference room,Stammer was aware of her purpose therebecause she had twice stated to the board member-nearestto her that she "wanted to pay union dues,"I find that thatstatementwas merely-precatory in nature and not aneffective or valid tender or offer of dues because she didnot identify herself or identify the person in whose behalfshewanted to pay dues.As stated in17AmericanJurisprudence2d, 3, "An- offer must be definite andcertain."Mrs.Warrenburg's "offer"lacked definitenessand certainty not only because she did not directly orindirectly identify the person for whom she was offering topay union dues-but also because she did not actuallytender the money for the delinquent dues. As stated inoriginal edition of 52American Jurisprudence,7, page 219,"A mere offer to pay does not constitute a valid tender;' thelaw requires that the tenderer have the money present andready,and produce and actually offer it to the party.Tender implies the physical act of offering the money orthing to be tendered,but this cannot rest in implicationalong.The law requires an actual,present,physical offer; itisnot satisfied by a mere spoken offer to pay...."Under the circumstances here present where her hus-band faced the loss of his job unless his long delinquentdues were paid on the critical date here involved, I findthat the offer by an anonymous person to pay dues for ananonymous union member did not constitute an effectiveand valid tender of union dues within the prescribed timelimit to prevent the application of sanctions for nonpay-ment of the overdue union dues.The record leaves no doubt that Stammer would havestopped everything to clear John V. Warrenburg of hisdelinquency if Mrs. Warrenburg had told him that she wasJohn V. Warrenburg's wife,that she had come in to pay hisdues and that unless his dues were paid that day herhusband would lose his job.In summary I find and conclude that Charging PartyJohn V.Warrenburg did not make a valid tender of hisdelinquentunion dues to the Respondent Union onDecember 1, 1972, the critical date for remaining in goodstanding in the Respondent Union,and that accordinglythe Union is not in violation of Section 8(b)(2) of the Actfor causing the Employer to suspend Warrenburg the nextday for nonpayment of his periodic dues as required underthe collective-bargaining agreement.C.CriticalEvents ofDecember2,1972,Re ChargesAgainst RespondentEmployerThe following day, Saturday,December2, 1972,Warren-burg,who was scheduled to work 8 hours that day, arrivedat the plant at 6:40a.m. Uponarrival, he wastold by hisline foreman,ThomasC. Roseman,that he could not allowhim to check in until he talked tothe dayshift foreman,William Mitchell,who had not yet arrived concerning hisnonpayment of union dues.When Mitchell got to the planta few minutes later, he informed Warrenburg that he hadorders not to allow him to work because he had not paidhis union dues.When Warrenburg explained that his wife FMC CORPORATION643had tried to pay his union dues on Friday but that theUnion "would not accept them," Mitchell informed himthat he could not allow him to check in until he had a"release"from the Union.Thereupon,Warrenburg made an attempt over thetelephone in the presence of Mitchell and within hishearing to get -a release from the Union by placing calls tovarious -union officials who worked at the plant but wasunsuccessfulbecause no union officials were present at theplant that Saturday. The record shows that there is alongstandingagreement between the Local and manage-ment that no union business is to be conducted onSaturday because the various departments at the plant donot operate on Saturday unless their production is vitallyneeded.Moreover, the union offices are not open onSaturdays.Ifind thatWarrenburg's unsuccessful efforts thatSaturday,morning by telephone, in the presence ofForeman Mitchell and with his full cooperation, to contactvarious, union officials for a work release on the groundthat his wife had made a timely tender of his dues,constituted in effect an investigation byWarrenburg'sEmployer into-his claimed tender as fully as if Mitchell hadhimself made the telephone calls. Thisismanifestfrom thefact thatMitchell did not roughly brush aside Warren-burg's claimof a timely tender of his union dues but on thecontrary, gaveWarrenburg every opportunity to establishhis claimed tender and right to a work release in hispresence.Mitchell could not have done better if he hadmadethe telephone calls himselfas the resultswould havebeen the same.The investigation having proved abortive, Mitchell againrefused to allow Warrenburg to check in for work withouta -release fromthe Union. Warrenburg then left the plantshortly after 7 o'clock that morning.2ThereafterWarrenburg contacted the union office butfound it closed. He then tried to telephone Stammer, theaforementioned union president, and Thomas Hanes, theLocal's grievance chairman, but their telephones rangwithout response. He likewise tried to telephone the Local'sfinancialsecretary,William T.Bowers,at his home severaltimes but was told each time that Bowers was out butexpected back shortly.Finally at about noontime, that same Saturday, Warren-burg with his wife drove to the Bowers' residence and therein Bowers'absence, persuaded Mrs. Bowers to allow himto leave, with her $26 in cash for his delinquent union dues.At some time prior to 9 a.m., Monday, December 4,1972, the` Local accepted the union dues Warrenburg hadleftwithMrs.Bowers the preceding Saturday andauthorized the Company to permit him to return to his jobasof 9 o'clock that Monday morning. Neither theCompany nor the Local was able to notify Warrenburg ofhis release by telephone as he does not have a telephone athis residence.When Warrenburg called the plant at about1p.m. that day to find out if he had been released, he wasinformed that he had been released as of 9 o'clock thatmorning. However, he chose not to return to work until thenext day, Tuesday, December 5, 1972, at his usual startingtime of 7 a.m. While at work that day, the Union delivereda receipt to Warrenburg by hand dated December 4, 1972,showing payment in the amount of $26 for his dues for themonths of July, August, and September 1972, and 38 centsfor applicationon the dues for the monthof October. Thusupon his return to work on December 5, 1972, Warrenburgwas still delinquent in his union dues for the month ofOctober except for 38 cents thereon and for month ofNovember 1972, but not sufficiently to affect his "goodstanding" in the Union under the International's constitu-tionwhich provides in effect as noted above that amember's good standing is not affected unless the memberismore than 3 months delinquent in the payment of hisunion dues.Although thecomplaint against theRespondent Employ-er alleges that the Company on or about December2, 1972,dischargedWarrenburg and thereafter failed and refusedto reinstate him to his position, both of these allegationsare not true. The fact is that the Company on December 2,1973, did not discharge Warrenburg but instead placedhim "on indefinite suspension" pursuant to its writtennotice to him dated November 3, 1972, that such actionwould be taken against him if he failed to correct -his"arrearage in dues . . . on or before December 1, 1972." Inaccordance with the undisputed testimony of the Compa-ny's personnel manager,Don Noble,"indefinite suspen-sions" aremeted out only in union dues delinquencysituations"asa precaution against a- deficiency incommunication,"because it is easier to put an,employeeback on the payroll if an error has been made in hisseparation from his job under an indefinite suspensionthan under an outright discharge.Similarly, the allegation that the Company "failed andrefused,and continues to fail and refuse,to reinstate"Warrenburg "to his, former -or substantially equivalentposition of employment" is likewise not true because theCompany reinstated Warrenburg to his job as of December4, 1972, although he chose not to report to work untilDecember 5, and he has been in continuous employmentwith the Companyever since.Counsel for General Counsel, recognizing that therecould be variances between the allegations of the com-plaint and the proof, moved at the end of the trial toconform the pleadings to the proof. The motion is herebygranted. Accordingly the allegation of the complaint whichalleges that the Company discharged Warrenburg on orabout December 2, 1972, is deemed amended to read thatthe Company placed Warrenburg on indefinite suspensionasofDecember 2,' 1972, and the allegation that theCompany failed to reinstate Warrenburg to his job isentirely deleted.It isnoted that in addition to Warrenburg 12 othermembers of the Union were also notified by the Union- andthe Company at the same time Warrenburg was some 30days in advance of December 1, 1972, that unless they paid2Before leaving the plant, Warrenburg offered Mitchell $26 in cash toWarrenburg as an irrelevant fact as obviously Mitchell was not the agent ofhold in payment of his union dues until the following Monday or until hethe Union to receive union dues or to restore Warrenburg to good standingcould straighten out the matter. Mitchell declined to take the money on thein the Union and because in any event payment of Warrenburg's dues onground that he could not interfere in union business. I deem this offer bySaturday would not have been a timely payment of his dues. 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir delinquent dues by December 1, 1972, they wouldlose their jobs and good standing'in the Union. Only 3 ofthese 12 members waited as late as November 30, 1972, topay their dues. None waited until the deadline date ofDecember 1 to pay up.Discussion and ConclusionsThe issue here is whether the Respondent Employerviolated Section 8(a)(3) and(1) of theAct by temporarilysuspendingWarrenburg at the request of the Union, thusdiscriminating against him in regard to his tenure withinthe meaning of Section 8(a)(3) of the Act.Thisdepends in turn under the second proviso of Section8(a)(3) on whether at the time of the Company's suspen-sionofWarrenburg it had "reasonable grounds forbelieving"thatWarrenburg at the request of the Unionwas being"termmated3 for reasons other than the failureof the employee to tender the periodic dues."On that issue I find that the record is completely devoidof any evidence that the Company suspended Warrenburgfor any reason other than his failureto payhis periodicdues. For a violation of the section of the Act here underconsideration theremust be some evidence that theEmployer had knowledge or notice that the Union wasrequesting an employee's termination for some reasonother than the nonpayment of dues.Counsel for General Counsel in his brief states that,"The Board has traditionally held that statements ofemployees to company officials thatthey triedto pay duesand the dues had been refused by the Union constitutes asufficientbasis for a finding that the Company hadreasonable grounds for believing that membership in theUnion was terminated for reasons other than the failure ofthe employee to tender periodic dues uniformly required asa condition of retaining membership and requires aninvestigation into the allegation."As authority for theabove summary of Board holdings, counsel for GeneralCounsel citesPeerlessTool &EngineeringCo.,111NLRB853, enfd.sub nom.N.L.R.B.v.Die andToolMakers,231F.2d 298(C.A. 7, 1956),cert.den. 352U.S. 833(1956), andInternationalUnion of Electrical,Radio and MachineWorkers, Frigidaire,Local 801,129 NLRB 1379, enfd. 307F.2d 679 (C.A.D.C.,1962), cert.den. 371 U.S. 936 (1962).However, an examination of both the Board and Courtdecisions in these two cases show thatsomething more thanthemere"statements of employees to company officialsthat theyhad triedto paydues and that the dues had beenrefused by the union"was involved in the holdings therein"that the company had reasonable grounds for believingthat membership in the union was terminated for reasonsother than the failure to the employee to tender periodicdues." In each of the two cases there are findings that theCompanyhad actual knowledge or notice that somethingmore was involved in the demands of the Unions for thedischargeof the affected employees than the merenonpayment of union dues.Thus in thePeerlesscase, theCourt affirmed the Board finding that the "Company hadknowledgeof the Union's policy of refusing to accept duesuntil the assessmentwas paid. . ." (Emphasissupplied.)Similarly in theFrigidairecase,supra,the Court affirmedthe Board's finding that the Union's request for [employee]Snyder's dischargewas not truly predicatedon his failure topay dues" and that his Employer knew this. (Emphasissupplied.)In contrast in the instant case the Company's suspensionofWarrenburg was based solely on the Union's notice to itof his failure to pay his periodic dues and there is noevidence that the Respondent had "reasonable grounds forbelieving"thatWarrenburg was being terminated "forreasons other than the failure to tender the periodic dues."On the contrary,Warrenburg's chronic delinquency in hisunion dues payment gave the Company more than amplereason to believe that the Union requested his dischargeonly because of such delinquency.The General Counsel's further dual contention that theCompany was under duty to investigate Warrenburg'sclaim that hehad tried tomake a timely tender of his duesand that the Company made no effort to investigate theclaim, is untenable.While it is true that Warrenburg'sforeman did not himself pick up the telephone for calls tounion officials to verifyWarrenburg's claim of tender ofhis dues,the Companyin effect for all practical purposesdidmake such an investigation when its foreman gaveWarrenburg the fullest opportunity in his presence tocontact union officials at the plant for verification of hisclaim of a timely tender of his dues. Under thesecircumstances,Warrenburg's investigation became theCompany'sinvestigation.Warrenburg'sefforts to reachunion officials on the Saturday here in question wereunsuccessful;the foreman would havehad thesame lackof success if he had attempted to make the calls. Thus asthe investigation proved unsuccessful, the Company hadno choice but to temporarily suspend Warrenburg pur-suant to the Union's request pursuant to its obligationunder its collective-bargaining agreement.Moreover, contrary to General Counsel's contention, anemployer, in the absence of an impermissible cause as here,isnot underany duty toinvestigate the truthfulness of aUnion's assertion that a member is delinquent in his duesbefore it meets the demands of the Union for the dischargeof the member because of his delinquency. In suchcircumstances,there is no requirement that the employermust "first audit the union'sdues records"before it, canhonor a union's request that a member be suspended fornonpayment of his dues.ProducersTransport,Inc.v.N.L.R.B.,284 F.2d 438 (C.A. 7, 1960);Zoe ChemicalCompany, Inc.,406F.2d 574 (CA. 2, 1969);AlliedMaintenance Company,196 NLRB 566; In the latter casetheBoard adopts with approval the following courtholding in the Zoe case:Clearly some kind of specific information as to theillegality of the union's request must be communicatedto the employer: "In order to hold the employer ...there must at least be proof that he knew he was actingfor an impermissiblecause."NLRB v. Local 138,IUOE,293 F.2d 187, 197 (2d Cir. 1961).Absent actuald3 I deem the word "suspended" to be equivalent to the wordfrom the payroll"terminated"as used in the Act because in either case it means separation FMC CORPORATION645knowledge of some sort, the employer has no dutyindependently to inquire into the circumstances behind theunion's demand(Emphasis supplied.)In the present case General Counsel is not onlycontending that the Company was under an obligation toinvestigate the truthfulness of the Union's assertion thatWarrenburg was delinquent in his dues, but also toinvestigate the legal sufficiency of Mrs.Warrenburg'salleged tender of her husband's dues because that questionis inherent in the question of whether Warrenburg wasdelinquent in his dues. In that connection, the RespondentEmployer makes the following contention:Was an assistant foreman supposed to resolve all of thequestions posed by this case? If so, how should he havedone so? To do so he would have had to complete therequired education for a law degree, held a one-dayhearing of all interested witnesses, and weighed legalarguments from both Warrenburg and the Union. Thenhe would decide which witnesses to credit and whichlegal theories were correct. . . .We submit that anassistant foreman on Saturday morning is not requiredto exercise such talents.I concur in this view. Since an employer is not under anyduty to audit a union's dues records for verification of amember's nonpayment of his periodic dues before it meetsthe union's request for the suspension of the member fornonpayment of dues, it must necessarily follow that anemployer is even less obliged to investigate and determinethe legal sufficiency of an alleged and disputed tender ofdues before it complies with a union's demand for amember's suspension from his job for nonpayment of dues.In summary under the circumstances of this case I findthat the Respondent Employer is not in violation ofSection 8(a)(3)and (1) of the Act by reason of itstemporarysuspensionofWarrenburg for nonpayment ofperiodic union dues pursuant to the request of the Union.D.Critical Events of December 4, 1972,ReCharges Against Respondent UnionThe final issue in the case is whether the RespondentUnion violated Section 8(b)(1)(A) of the Act by threaten-ing to get Warrenburg's job on December 4, 1972, forreasons other than failure to tender his periodic dues.As heretofore shown, the Company, by reason of theUnion's release, was ready to return Warrenburg to workstatuson Monday, December 4, 1972, at 9 a.m., followinghis suspensionthe preceding Saturday at the Union'srequest for nonpayment of dues. As Warrenburg has notelephone at his home, he did not get word of his releaseuntil about 1 p.m. that day when he telephoned the plant tosee if the Union had released him.Instead of utilizing his release to return to work thatsame afternoon,Warrenburg with his wife went to theUnion's office late that afternoon where he had a heatedand angryexchangewith the Local's president, theaforementioned Paul Stammer, over the circumstances ofMrs. Warrenburg's alleged tender of his dues the previousFriday. Stammer's credited testimony shows that Warren-burg told him that "he was going to get somebody's ass forcosting him two days' work." In the exchange muchprofane and insulting language passed between the twomen.During the course of the fray as here pertinent to theissueunder discussion Stammer said toWarrenburg(according toWarrenburg's own testimony), "Listen here... you cheap son-of-a-bitch. I am going to have your job.I sent out a notice today and I'm going to get your job."Stammer's recollection of the colloquy was that he toldWarrenburg "that he was going to have to keep up his duesstructure, keep in good standing, or he could lose his job."The notice Stammer told Warrenburg he had sent out tohim that day, December 4, 1972, was the Union's standardunion dues delinquency letter. Like the earlier delinquencynotice sent to Warrenburg on November 1, 1972, theDecember 4 notice to him reads in part as follows:Dear Brother;Our records show that, as of this date, you are morethan sixty days behind in payment of your Union dues.We must remind you, that, in accordance with theConstitution of the United Steelworkers of America,and the Labor Agreement between the Union and LinkBelt Division of F.M.C. Corporation; any member whoismore than three (3) months in arrears in payment ofhis dues is no longer a member in good standing of thisUnion and is, therefore, subject to discharge fromemployment with Link Belt.Unless your dues are paid up to date by the first ofJanuary, 1972we will notify the Link Belt Division ofF.M.C. Corporation that you are no longer a memberin good standing.As Warrenburg since the trial herein has remainedchronically delinquent in the payment of his dues, theLocal has sent him notices identical with the above underdates of January 1, February 1, March 1, and March 30,1973.Discussion and ConclusionsI creditWarrenburg's testimony that Stammer told him,"I am going to have your job. I sent out a notice today andI'm going to getyour job." Although General Counseladmits that the Union's dues delinquency "notice" alludedto in Stammer's above heated remark to Warrenburg is"privileged,"he contends that Stammer's statement toWarrenburg that he was going to get his job, was made "mthe context that Warrenburg was giving the Union troubleand as a result, the Union would get his job" and that,therefore, the Union through Stammer threatened Warren-burg that it would get his job for a reason other than failureto tender periodic dues in violation of Section 8(b)(1)(A) ofthe Act.Idisagree.The angry remark, "I will get your job,"cannot be considered in isolation as it was immediatelyfollowed by the declaration that a union delinquencynotice had been sent out to Warrenburg that very day. Theplain and obvious meaning of the whole of Stammer'sutterance to Warrenburg was that he would have his job if 646DECISIONSOF NATIONALLABOR RELATIONS BOARDhe did not keep himself in good standing with the Unionby the payment of his periodic dues. That pronunciation iscompletely privileged under the Act. Thereis nothing inthe recordto suggestthat Stammer was threateningWarrenburg with the loss of his job except for thenonpayment of his periodic dues.In summary I find and conclude that thereis a failure ofproof that the Respondent Union is in violation of Section8(b)(1)(A) as alleged in Case 25-CB-1618.Extraneous to the issues discussed above is,the signifi-cance to be attached to the fact that the LocalaftertheDecember 1, 1972, deadline date accepted Warrenburg'sdelinquent dues and released him to return to his job as ofDecember 4, 1972, notwithstanding the fact that he hadbeen expelled from the Union as of 5 p.m., December 1,1972, for failure to make a legally sufficient tender of hisdues by that time. Stammer testified that the UnionacceptedWarrenburg's late payment of his dues andreleased him to return to his job because it was laterdiscovered that the unidentified woman who appeared atthe union offices just minutes before itsclosing time onDecember 1, 1972, had been Mrs. Warrenburg and that herpurpose there was to pay her husband's duesalthough asthe record shows she had not mentioned her name or herhusband's nameat the time.General Counsel contends that, "The Union, by accept-ing his [Warrenburg's] dues on December 4, 1972,acknowledged and even tacitly admitted that he was nevera member in bad standing, subject to termination underthe contract."There is no evidence of record to support such a "tacit"admission by the Respondent Union. It appears that theLocal reinstatedWarrenburg to good standing in theUnion for humane reasons although under the Internation-al's constitution it could not do so without the agreementof the International, just as it had formerly permitted cashpaying dues members to run as high as 5 monthsin arrearsin their dues although the International's constitutionrequires expulsion after a 3-month delinquency in thepayment of delinquent dues. It is also possible that theLocal reinstated Warrenburg in what turned out to be thefutile hope that the reinstatement would avoid an expen-sive law suit. But the fact that the Union allowed thisproceeding to go to trial on the merits rather than admitviolation of the Act shows that there has been no tacitadmission by the Union that Warrenburg "was never amember in bad standing, subject to termination under thecontract."CONCLUSIONS OF LAW1.FMC Corporation, Link-Belt Chain and ConveyorComponents Division, the Respondent Employer herein, isan employerengaged in commercewithin themeaning ofSection 2(6) and (7) of the Act.2.LocalUnion No. 1150, United Steelworkers ofAmerica, AFL-CIO-CLC, the Respondent Union herein,is a labor organizationwithin the meaning of Section 2(5)of the Act.3.The evidence does not show that the RespondentEmployer violatedSection 8(a)(3) and (1) of the Act asalleged.4.The evidence does not show that the RespondentUnion violatedSection 8(b)(2) or (1)(A) of the Act asalleged.Upon the foregoing findings of fact, conclusions of law,and the entire record in the case, I recommend thefollowing recommended:ORDER4It is hereby ordered that the complaints herein be, andthey hereby are, dismissed in their entirety.4 In the event no exceptions are filed as provided by Section 102.46 ofSection 102.48 of the Rules and Regulations, be adopted by the Board andtheRules and Regulations of the National Labor Relations Board,thebecome its findings,conclusions,and Order, and all objections thereto shallfindings, conclusions, and recommended Order herein shall, as provided inbe deemed waived for all purposes.